Title: To Thomas Jefferson from William H. Cabell, 21 January 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond January 21st. 1807.
                        
                        I laid before the General Assembly of Virginia the letter which I had the honor to receive from you enclosing
                            the Act of Congress for laying out and making a road from Cumberland in the State of Maryland to the State of Ohio,
                            together with the partial report of the Commissioners: and I have now the honor to enclose you the Copy of an Act of the
                            General Assembly, giving the assent of this State to the said Act of Congress. 
                  I have the honor to be with great respect
                            Sir, your obedt Servant
                        
                            Wm H: Cabell
                            
                        
                    